DETAILED ACTION
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Upon consideration, the previous rejection of record was withdrawn in light of new amendments. However new rejection is applied to the amended claims. All changes made in the rejection are necessitated by the amendment. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2015/0349379 hereinafter Hozumi in view of U.S. Pre-Grant Publication No. 2018/0166741 hereinafter Xu and U.S. Pre-Grant Publication No. 2018/0375148 hereinafter Yersak. 
Regarding Claim 1, Hozumi teaches a solid electrolyte layer comprising: a porous film or mesh material (support); and a solid electrolyte filled in the pores of the film or mesh material (paragraphs 131-132), wherein the porous film or mesh material is formed of polypropylene or polyethylene terephthalate film, and has a porosity of about 30 to 90 vol % and a thickness of 5 to 100 µm (paragraph 132). 
Hozumi does not specifically disclose that the porous film or support is made of aramid fiber. 
However, Xu teaches a composite membrane [11] comprising: a porous support [13]; and a solid electrolyte [15], wherein the solid electrolyte is disposed in the pores of the porous support (paragraphs 73-74), and the porous support is formed of polyimide or polyamide-imide (PAI) (paragraphs 17, 75). 
In addition, Yersak teaches a solid electrolyte that comprises aramid fibers (paragraphs 15, 34). 
Therefore, it would have been obvious to one of ordinary skill in the art to use aramid fibers as the porous film or support material before the effective filing date of the claimed invention because the combination discloses that such configuration can improve the solid electrolyte structure (paragraphs 15, 34) of Yersak). 
The combination teaches a solid electrolyte layer that comprises aramid fibers as the porous film or support material with solid electrolyte filled in the pores as described above. 
Regarding Claims 2-8, the combination teaches aramid fiber (heat resistant fiber) in the solid electrolyte as described above (see the combination of Hozumi, Xu and Yersak above). 
Regarding Claims 9-19, the combination teaches that the solid electrolyte contains a lithium element, phosphorus and/or sulfur (paragraphs 79-86 of Xu). 
Regarding Claim 20, the combination teaches a solid state battery [700] comprising: a cathode (positive electrode layer) [703] containing a positive electrode active material; an anode (negative electrode layer) [705] containing a negative electrode active material; and composite membrane  (solid electrolyte layer) [701] disposed between the positive electrode layer and the negative electrode layer, wherein the composite membrane  (solid electrolyte layer) [701] comprises the solid electrolyte sheet described above (paragraphs 141-143 of Xu and see figure 21, paragraph 93 of Hozumi). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSEI K AMPONSAH whose telephone number is (571)270-3446. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula C Ruddock can be reached on (571)272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OSEI K AMPONSAH/             Primary Examiner, Art Unit 1729